DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-20 directed to a process non-elected without traverse. Accordingly, claims 16-20 have been cancelled.

Reasons for Allowance
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art Fortier (US 2017/0283629), Thuo et al (US 2016/0317992) and Oh et al (US 2018/0305563) do not disclose an article comprising a ratio of mass of the gallium-based liquid metal to mass of the plurality of solid metal particles being within a range of 0.1:20 to 20:0.1 as claimed in claim 1 in combination with the other limitations of the claim an ink comprising the plurality of gallium-containing particles included in an amount between 0.1% and 30% by mass of the ink as claimed in claim 6 in combination with the other limitations of the claim.


Thou discloses core-shell multi-layer particles for use in metallic inks (paragraph [0071] of Thuo), wherein the core-shell multi-layer particles comprise a liquid metal core
(paragraph [0030] of Thuo) and wherein the liquid metal core comprises eutectic gallium-indium (paragraph [0030] of Thuo).
Oh discloses a liquid metal mixture comprising polymer particles and liquid metal where the liquid metal is about 10 to about 90 wt% of the liquid metal mixture and covers the polymer particles.
It would not be obvious to combine Oh with Thuo to meet the claimed ratio of mass of the gallium-based liquid metal to mass of the plurality of solid metal particles and the claimed amount of gallium-containing particles for the ink as the liquid metal in Thuo is not in particle form and surrounds polymer particles whereas the core-shell multilayer particles of Oh is a liquid metal core surrounded by a polymer shell. There is no rationale to use the amount of liquid metal in Thuo where the liquid metal is not in particle form and surrounds polymer particles for the core-shell multilayer particles of Oh with liquid metal core surrounded by a polymer shell as the structures of the liquid metal components are different and the proposed combination would destroy the invention of either Thuo or Oh.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SATHAVARAM I REDDY/Examiner, Art Unit 1785